DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on September 23, 2021.  
Claims 1, 4, 5, 7, 8, 11, 14, 15, and 19 have been amended.  
Claims 3 and 13 have been cancelled.  
Claims 1-2, 4-12, and 14-20 are pending.

Response to Amendment
Amendments to Claims 1, 4, 5, 7, 8, 11, 14, 15, and 19 are acknowledged.  Amendments to Claims 1, 11, and 19 are sufficient to overcome the 35 USC 112 rejection of Claims 1, 11, and 19.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
A system comprising: 


determine, for a received document including at least one item, that the received document is missing at least one missing item, the determination based on at least a comprising a co-occurrence model that provides a likelihood that the at least one missing item is missing from the received document including the at least one item; and 
provide an indication of the at least one missing item. 
Claim 1 is directed to a series of steps for analyzing data to detect a missing item and indicate that the item is missing, which is a concept that can be performed in the human mind and thus grouped as Mental Processes.  The mere nominal recitation of processors, memory, machine learning model, co-occurrence model, and non-transitory computer-readable storage medium does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the processors, memory, machine learning model, co-occurrence model, and non-transitory computer-readable storage medium are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, storing instructions on a memory to be executed by a processor, and making determinations using a machine learning model, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.



Dependent Claims 2 and 4-10 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2 and 4-10 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 12 and 14-18 depend from rejected Claim 11 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 12 and 14-18 are rejected for the same reasons as stated in the rejection of Claim 11 from which they depend.

Dependent Claim 20 depends from rejected Claim 19 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claim 20 is rejected for the same reasons as stated in the rejection of Claim 19 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2021/0125720 “Cheng”, and in view of US Pat Pub No 2018/0165850 “Gupta”.

As per Claims 1, 11, and 19, Cheng disclose a system, method, and non-transitory computer-readable storage medium comprising:
at least one data processor (Cheng: [0026], the processing circuit comprises one or more processors); and 
at least one memory storing instructions which, when executed by the at least one data processor (Cheng: [0030], software embedded in a computer-readable medium with instructions for executing the software), causes the system to at least: 
determine, for a received document including at least one item, that the received document likely includes at least one missing item, the determination based on at least a machine learning model and the at least one item, (Cheng: [0020], using machine learning models to detect a probability of a patient chart missing a suspected code, and if a code is missing, the data models detect this suspected coding inaccuracy and notify the provider or other relevant user or device of the possibility of the missing code); and 
provide an indication of the at least one missing item (Cheng: [0020], if a code is missing, the data models detect this suspected coding inaccuracy and notify the provider or other relevant user or device of the possibility of the missing code).  

Cheng fails to disclose a system, method, and non-transitory computer-readable storage medium comprising:
the machine-learning model comprising a co-occurrence model that provides a likelihood that the at least one missing item is missing from the received document including the at least one item.

Gupta teaches a system, method, and non-transitory computer-readable storage medium comprising:
the machine-learning model comprising a co-occurrence model that provides a likelihood that the at least one missing item is missing from the received document including the at least one item (Gupta: [0003], errors, missing labels, and incompleteness can be hard to detect, and [0022]-[0025] machine-learning and co-.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng to include using a co-occurrence model to provide a likeliness that at least one item is missing as taught by Gupta, with the system for indicating a missing item in a document as taught by Cheng with the motivation of identifying existing feature and label locations on an image or drawing may be useful to further refine label recommendations and improve accuracy. In an embodiment, when the position of a label or noteworthy feature is identified, that information may be compared to a known collection of analyzed, labeled drawings. Recommendation models can use the location of similar labels on drawings in the collection in order to generate a location prediction for the label on the drawing being analyzed (Gupta: [0019], lines 1-9).

As per Claims 2, 12, and 20, Cheng discloses a system, method, and non-transitory computer-readable storage medium, wherein the received document comprises an invoice, and wherein the at least one item includes a hospital billing code (Cheng: [0018]).  

As per Claims 4 and 14, Cheng discloses a system and method, wherein the co-occurrence model comprises a matrix including values representative of likelihoods that pairs of items are likely to be included in the received document, the pairs of items including the at least one item and the at least one missing item (Cheng: [0020]).  

As per Claims 5 and 15, Cheng discloses a system and method, wherein the co-occurrence model comprises a co-occurrence matrix including values representative of likelihoods that pairs of items are likely to be included in the received document (Cheng: [0020]).  

As per Claims 6 and 16, Cheng discloses a system and method, wherein the system is further caused to at least: provide a recommendation item corresponding to the at least one missing item (Cheng: [0019]).  

As per Claims 7 and 16, Cheng discloses a system and method, wherein the system is further caused to at least: provide the likelihood as a confidence value that the at least one missing item is missing from the received document (Cheng: [0019]).  

As per Claim 8, Cheng discloses a system, wherein the system is further caused to at least: provide the likelihood as a score that the at least one missing item is missing from the received document (Cheng: [0019]).  

As per Claims 9 and 17, Cheng disclose the system and method, wherein the system is further caused to at least: train, based on at least a set of reference documents, the machine-learning model, the set of reference documents each including a set of verified items (Cheng: [0020]).  

As per Claims 10 and 18, Cheng discloses a system and method, wherein the machine-learning model is generated based on at least a statistical technique, a neural network, a pattern recognizer, a clustering algorithm, a rule- based engine, a priori information, a convolutional neural network, and/or a recurrent neural network, wherein the machine-learning model is generated based on at least an observed relations table, and/or wherein the machine learning model is normalized to a percentage value (Cheng: [0019]).

Response to Arguments

Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.

Applicant argues that the machine learning technology is integrated into the practical application of claim 1, and thus patentable subject matter.  Machine learning used to evaluate data of a document is considered well-understood, routine, conventional activity for determining information from a document.  Using specific models to be applied to the machine learning are merely applying specific principles to the machine learning for a desired outcome.  In this case determining a likelihood that an item is missing from a document.  This amounts to giving an objective, analyzing the data based on the objective, and determining a result based on the analysis based on the objective.  This is considered well-understood, routine, conventional activity being performed by generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Applicant’s arguments, see Applicant Arguments/Remarks made in an Amendment, filed September23, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 35 USC 103 as being unpatentable over US Pat Pub No 2021/0125720 “Cheng”, and in view of US Pat Pub No 2018/0165850 “Gupta”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687